department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc number release date internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject reduction of tax_attributes under code sec_108 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p b c d jurisdiction y year x dollar_figurer dollar_figures dollar_figuret issue whether a consolidated_group that excludes cancellation of indebtedness cod income under sec_108 must pursuant to sec_108 reduce the group’s consolidated_net_operating_loss cnol as a tax attribute even if no portion of the cnol is attributable to the member having the excluded income conclusion a consolidated_group that excludes cancellation of indebtedness cod income under sec_108 must pursuant to sec_108 reduce the group’s consolidated_net_operating_loss cnol as a tax attribute even if no portion of the cnol is attributable to the member having the excluded income facts p is the parent of b b owned d of c p filed consolidated_returns that included b and c as well as other group members several years before the years at issue a number of substantial loans were made from p to b and to a lesser extent from b to c thereafter p b and c were among the debtors in a chapter bankruptcy petition filed in jurisdiction y late in year x a plan_of_reorganization was filed on behalf of the debtors and approved by the court under the plan b and c merged into p additionally the members’ substantial intercompany debts were canceled at issue is taxpayer's treatment of the cancellation of indebtedness effected by the plan_of_reorganization the treatment was as follows since b and c were insolvent b and c excluded approximately dollar_figurer of cod income under sec_108 second p reduced the tax_attributes of b by approximately dollar_figures in accordance with sec_108 finally p and b ie the creditor members claimed bad_debt deductions of approximately dollar_figuret which ultimately increased the group’s cnol carryforward by a like amount law and analysis gross_income includes income from the discharge_of_indebtedness sec_61 gross_income does not include discharge_of_indebtedness income where the taxpayer is insolvent sec_108 the amount of indebtedness excluded from gross_income is applied to reduce the taxpayer’s tax_attributes as follows a nol - any net_operating_loss for the taxable_year of the discharge and any net_operating_loss_carryover to such taxable_year 1the facts are unclear concerning why b and c had dollar_figurer amount of cod income rather than dollar_figuret amount of cod income however because the difference between dollar_figuret and dollar_figurer is minimal we will assume for purposes of our discussion that b and c had dollar_figuret amount of cod income rather than dollar_figurer amount of cod income b general_business_credit - any carryover to or from the taxable_year of a discharge of an amount for purposes for determining the amount allowable as a credit under sec_38 relating to general_business_credit c minimum_tax_credit - the amount of the minimum_tax_credit available under sec_53 as of the beginning of the taxable_year immediately following the taxable_year of the discharge d capital_loss carryovers - any net_capital_loss for the taxable_year of the discharge and any capital_loss_carryover to such taxable_year under sec_1212 e basis_reduction - i in general - the basis of the property of the taxpayer sec_108 p apparently contends that the cnol which is attributable to p and b ie the creditor members of the group is not a tax attribute of b and c respectively ie the debtor members of the group and is not subject_to sec_108 attribute reduction based on the items listed in sec_108 and b eg nol general_business_credit minimum_tax_credit capital_loss carryovers basis_reduction etc the definition of a tax attribute is an item that could serve to reduce the tax_liability of a taxpayer each member of a consolidated_group has separate taxpayer status see 73_tc_589 aff'd 659_f2d_059 2d cir moreover sec_1_1502-6 expressly provides that each member of the group is severally liable for the tax of the entire group additionally pursuant to sec_1_1502-11 and sec_1_1502-21 the only nol that any group member has that can reduce the consolidated_tax_liability of the group for a carryback or carryover year is the cnol since each member is liable for the consolidated tax a cnol deduction reduces the tax_liability of every member of the group regardless of to which group member the cnol was attributable the group’s cnol regardless of which member’s deductions generated that cnol is available as a carryover to offset the consolidated_taxable_income of the entire group regardless of which member’s income generated that consolidated_taxable_income furthermore the part of a cnol attributable to a member is not apportioned to the member for the carryback_year unless a specific rule such as sec_1_1502-79 relating to carryover and carryback of cnols to separate_return years provides for that apportionment and in the instant case no rule provides for that apportionment in short a cnol is a tax attribute potentially usable by every member of a consolidated_group therefore a cnol attributable to p and b is an available tax attribute of b and c as well as p which should be subject_to sec_108 attribute reduction from a broader perspective the bad_debt deductions of p and b and the excluded corresponding cod income benefitted all group members the dollar_figuret amount of bad_debt deductions which were not offset by dollar_figuret amount of cod income inclusion reduced the tax_liability of the entire group however even though the group ie all members benefitted by these bad_debt deductions p apparently asserts that the group should look only to the tax_attributes of b and c the specific group members that had the cod income excluded from income since b and c apparently had only dollar_figures of tax_attributes to reduce the petitioners in essence assert that the group should reap the significant tax benefits associated with claiming dollar_figuret amount of bad_debt deductions as well as excluding dollar_figuret amount of cod income from gross_income but then bear a significantly lesser amount of increased tax burden associated with reducing tax_attributes furthermore sec_1_1502-11 which provides that the cnol deduction is a consolidated item supports treating the cnol as a tax attribute of each member of the group at least to the extent the loss carryover is not being carried as it is not in the instant case to a separate_return_year additionally the fact that the group’s cnol was generated by bad_debt deductions taken by creditor members on the same debt on which debtor members had the excluded cod income as are the facts in the instant case further supports treating the cnol as a tax attribute subject_to reduction under sec_108 concerning priv ltr rul plr we believe plr is incorrect to the extent it indicates that in sec_108 congress used the term taxpayer to limit tax attribute reduction for a consolidated_group just to the amount of tax_attributes of the particular member that generated the cancellation_of_indebtedness_income as already indicated although each member of a consolidated_group has separate taxpayer status each member of the group is severally liable for the tax of the group under the approach of the consolidated_return_regulations a cnol carryover attributable to one group member is available to offset the income of the other group members in the consolidated carryover year since the cnol attributable to one member is available to reduce the tax_liability of all members it is inappropriate to limit sec_108 attribute reduction within a consolidated_group to the amount of tax_attributes of just the particular group member having the cod income as you are aware plr may not be cited as precedent see sec_6110 moreover even if plr could be cited as precedent the plr could be distinguished from the instant case in various ways not addressed in this memorandum if you have any questions please call deborah a butler assistant chief_counsel field service field service division by steven j hankin branch chief corporate branch
